Opinion issued August 13, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-15-00146-CV
                           ———————————
         ALL AMERICAN RIGGING COMPANY, INC., Appellant
                                       V.
                       EDWARD D. DYSARZ, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-48784


                         MEMORANDUM OPINION

      Appellant, All American Rigging Company, Inc., has filed an unopposed

motion to dismiss this appeal. No opinion has issued in this appeal. Accordingly,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss any other pending motions as moot.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2